Opinion by
Mb. Chief Justice Stebbett,
This action was brought on a life insurance policy issued by the defendant company to Francis DeLoy, husband of the plaintiff,—beneficiary therein named,—to recover indemnity for the accidental death of said assured.
The policy contains eight provisions relieving the company from liability, the fifth of which recites thirty-one different kinds of accident for which it is declared the company shall not be liable. Among these exemptions are the two following which practically constitute the only grounds of defense on which the defendant relies:
(1) “ Voluntary exposure to unnecessary danger; ” and (2), “ Walking or being on a railway bridge or roadbed.”
While the specifications of error are eleven in number, they each relate to one or both of these exemptions or grounds of defense, and hence it is unnecessary to notice them seriatim.
As to the first ground of defense, the learned president of the court below instructed the jury, inter alia, that voluntary exposure to unnecessary danger “ means an intentional exposure to unnecessary danger; ” and, unless the assured “ did it intentionally you cannot find that he exposed himself to danger within the terms of this exception. ... It is very difficult, and in fact it is rarely the case that you can prove by positive evidence what a man’s intentions were, and hence you must determine his intentions generally from his acts and conduct; aud, it may be said that if a man acts so recklessly and carelessly that he shows an utter disregard of a known danger, then he may be said to have exposed himself voluntarily to danger. Or, if the risk of danger is so obvious that a prudent man, exercising reasonable foresight, would not have done the act, then he may be said to have voluntarfiy exposed his person to danger. It must also be exposure to unnecessary danger.” This excerpt from the charge is the subject of specific complaint in the first assignment of error, and is involved in some of the others. It fairly represents the learned judge’s construction of the clause first above quoted and is substantially correct, because it is in harmony with the ruling of this court, on the same clause, in Burkhard v. Travelers Insurance Co., 102 Pa. 262. In that case, Mr.Chief Justice Mercub, referring to the assured, said: “It is true, he voluntarily left the car; but *11a clear distinction exists between a voluntary act and a voluntary exposure to danger. Hidden danger may exist, yet the exposure thereto, without any knowledge of the danger, does not constitute a voluntary exposure to it. . . . The result of the act does not necessarily determine the motive which prompted the action. The act may be voluntary, yet the exposure involuntary. The danger being unknown, the injury is incidental.”
The construction put upon the exempting clause in question by the court below is also in substantial accord with that given to similar phrases in other well considered cases, among which are: Mfrs. Accident Indemnity Co. v. Dorgan, 58 Fed. Rep. 945; Schneider v. Provident Life Ins. Co., 24 Wis. 28; Martin’s Case, 32 Md. 310 ; Equitable Accident Ins. Co. v. Osborn, 9 South. Rep. 869; Marx v. Travelers Ins. Co., 39 Fed. Rep. 321; Pacific Mut. Life Ins. Co. v. Snowden, 58 Fed. Rep. 343. But, aside from rulings in similar cases, our own construction of the same clause in Burkhard’s case, supra, ought to be conclusive.
As to the instructions relating to the second ground of defense, including the learned judge’s answers to defendant’s points for charge, we think they are also substantially correct and adequate. There is nothing in either of them that requires elaboration. The testimony tends to show that the deatn of the assured was the result of an accident that was fairly within the terms of the policy as properly construed by the court. The case was fairly submitted to the jury and in the light of all the testimony their verdict was fully warranted.
Judgment affirmed.